DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-14, none of the prior art teaches or suggests, alone or in combination, a semiconductor device, comprising: a transistor that includes: a gate section; a first diffusion layer, a first silicide region in contact with the first diffusion laver; a second diffusion layer; and a second silicide region in contact with the second diffusion laver; a second storage element between the second diffusion layer and the second electrically-conductive section, wherein the second storage element is electrically coupled to each of the second diffusion layer and the second electrically- conductive section; a first insulating layer on the transistor; Page 3 of 16Application No. 16/976,738 Reply to Office Action of January 27, 2022 a first connection plug in contact with each of the first silicide region of the transistor and the first storage element; and a second connection plug in contact with each of the second silicide region of the transistor and the second storage element, wherein each of the first connection plug and the second connection plug penetrates the first insulating layer.
With respect to claim 15, none of the prior art teaches or suggests, alone or in combination, an imaging unit, comprising: a semiconductor device; and an imaging element on the semiconductor device, wherein the semiconductor device includes: a transistor that includes: a gate section; a first diffusion layer; a first silicide region in contact with the first diffusion layer; a second diffusion layer; and a second silicide region in contact with the second diffusion layer; a second storage element between the second diffusion layer and the second electrically-conductive section, wherein the second storage element is electrically coupled to each of the second diffusion layer and the second electrically-conductive section, a first insulating layer on the transistor; a first connection plug in contact with each of the first silicide region of the transistor and the first storage element; and a second connection plug in contact with each of the second silicide region of the transistor and the second storage element, wherein each of the first connection plug and the second connection plug penetrates the first insulating layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN HAN/Primary Examiner, Art Unit 2818